Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Response to Arguments
In view of the cancelation of claim 10, the rejection thereof is withdrawn.
Applicant’s arguments with respect to claim(s) 1-10 have been considered they are fully persuasive.
The arguments on page 5 of remarks appear to assert that the previous Office Action acknowledges that the primary reference to Manabe does not teach any of the limitations of claims 1, 5 and 9.  Manabe was acknowledged by the Examiner of not teaching only where the data [i.e. outputted data] included one-touch functions.  Manabe does explicitly teach transferring printer functions and permission levels from one printer to another printer as shown in Figure 1 and discussed in at least paragraphs 0025-0026.  As acknowledged above and in the previous Office Action, Manabe only does not explicitly discuss “one-touch” functions as part of the apparatus setting information that are imported into MFP 92 from the export of MFP 91.  Matsuda is applied as a secondary reference demonstrating that in an export/import operation, one-touch functions can be included.  The Examiner notes that Matsuda was not relied upon to teach the primary export/import function, i.e. transferring a list of one-touch functions from one printer to another printer, but rather only to teach the knowledge that one-touch functions can be subject to export/import between devices, e.g. from a server to a printer in Matsuda’s case.  
Thus, the Examiner argues that the printer to printer transfer of apparatus setting data as explicitly taught by Manabe combined with the teaching of Matsuda where an export of functions can include one-touch functions would have been obvious to one of ordinary skill in the art to have incorporated into the invention of Manabe as provided in the Final Office Action dated 7/20/2021.  While not relied upon in any previous rejection but discussed as evidence of the Examiner’s position during the interview dated 10/6/2021, Asai et al., US PgPub 20170033993, discloses where it is known in the art that an image forming apparatus can include a server function for the import/export of setting information and permissions [the web server of the image forming apparatus 1A exports setting information, p0068].  
However, for clarity, the inclusion of Asai is applied in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., (US PgPub 20170033993) in view of Matsuda (US PgPub 20050254098).
Regarding claim 1: Asai discloses a printer [Figure 1] comprising: 
a processor [CPU10] configured to:
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an output instruction for outputting the plurality of one-touch functions to another printer [web server program is executed to export, to another device, information on various items set in the subject image forming apparatus 1. The information to be exported includes user authentication information, section authentication information, destination information, network information, and device information ... FIG. 5 is a diagram showing an example of an export file table 57 [i.e. device_data.dat and authuser.dat files]. FIG. 6 is a diagram showing an example of a selection screen 60 [i.e. for selection of files to export to another printer]. FIGS. 7A-7C are diagrams showing update examples of the export file table 57. FIGS. 8A-8C are diagrams showing update examples of check boxes 60a ... processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B ... the web server of the image forming apparatus 1A exports setting information, p0051-0056, p0064-0065 & p0068], and 
generate a list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions [FIG. 5 is a diagram showing an example of an export file table 57. FIG. 6 is a diagram showing an example of a selection screen 60 [i.e. for selection of files to export to another printer]. FIGS. 7A-7C are diagrams showing update examples of the export file table 57. FIGS. 8A-8C are diagrams showing update examples of check boxes 60a, p0051-0056, p0064-0065 & p0068].
Asai does not appear to disclose where the data includes one-touch functions.
	Matsuda discloses in a related system from the same field of endeavor [Abstract] where it is well-known that functions including one-touch functions that are allowed by a user can be output to another device [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another device as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different device by having their one-touch functions available.

Regarding claim 2: Asai in view of Matsuda discloses the printer according to Claim 1.
Asai appears to fail to explicitly disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating the user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions.
Matsuda discloses disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating the user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another device including at least one of the one-touch functions associated with the user who transmitted the output instruction as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different device by having their one-touch functions available.

Regarding claim 3: Asai in view of Matsuda discloses the printer according to Claim 1, wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for outputting [as shown in Figures 5-8].
Asai does not appear to disclose where the data includes one-touch functions.
	Matsuda discloses where it is well-known that functions including one-touch functions that are allowed by a user can be output to another printer [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another printer as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different printer by having their one-touch functions available.

Regarding claim 4: Asai in view of Matsuda discloses the printer according to Claim 2.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for outputting.
Matsude discloses receiving selection of a one-touch function from the at least one one-touch function in the list for outputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for outputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., (US PgPub 20170033993) in view of Matsuda (US PgPub 20050254098) and in further view of Hayashi (US PgPub 20160378412).
Regarding claim 5: Asai discloses a printer [Figure 1] comprising: 
a processor [CPU10] configured to: 
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an input instruction for inputting the plurality of one-touch function to a second printer [an import program 10P is executed to import, to the subject image forming apparatus 1, information exported from another image forming apparatus 1 ... description goes on to processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B, p0051-0056, p0078-0081] and 
generate a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions [import program 10p implements, in the image forming apparatus 1B, the functions of a file table storage portion 101, a selection screen displaying portion 102, a selected file group identifying portion 103, a first group member selection portion 104, an import target adding portion 105, a deselected file group identifying portion 106, a second group member selection portion 107, a deselecting portion 108, an import processing portion 109, and so on, all of which are shown in FIG. 4, p0051-0056, p0078-0081 & p0086-0089].
Asai appears to fail to explicitly disclose one-touch functions and generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions.
Matsuda discloses one-touch functions and generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer [e.g. public one-touch functions], the at least one one-touch function being among the plurality of one-touch functions [the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) ... one-touch information for the authenticated user (the user A in this example) and the `public` one-touch information are sent to the MFP in step S105 based on the one-touch registration management table (see FIG. 7) recorded on the hard disk 615, p0056 & p0063].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).
Matsuda appears to fail to explicitly disclose where a function is registered already for a corresponding function of the second printer
Hayashi discloses in a related system from the same field of endeavor including a server system [Abstract & p0044] where in the case in obtaining registration information [importing data from another printer, p0068 & p0089] a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list [report generation unit 335 generates the import result detail report file by comparing the common setting value database that was backed up before the import, the post-import common setting value database, and the database to which the import data has been temporarily deployed ... in an image forming device in which a security policy has been set [interpreted as a permission level], that is to say, a setting value cannot be changed ... the items to be shown in the import result report print include items that have different setting values before and after the import, and items that have the same setting value before and after the import [i.e. matching entries in import data and existing data thus present in both lists], p0069-0070, p0082-0083 & p0091].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Asai in view of Matsuda to support a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list as disclosed by Hayashi because it allows the administrator of the obtaining system to know what was obtained that matched existing security policies as well as what didn’t.

Regarding claim 6: Asai in view of Matsuda and Hayashi discloses the printer according to Claim 5.
Asai discloses wherein the processor is configured to: in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions [e.g. authuser.dat, 0052], and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions.
Matsuda discloses disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different printer by having familiar one-touch functions available.

Regarding claim 7: Asai in view of Matsuda and Hayashi discloses the printer according to Claim 5.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for inputting.
Matsude discloses receiving selection of a one-touch function from the at least one one-touch function in the list for inputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for inputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Regarding claim 8: Asai in view of Matsuda and Hayashi discloses the printer according to Claim 6.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for inputting.
Matsude discloses receiving selection of a one-touch function from the at least one one-touch function in the list for inputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for inputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Regarding claim 9: Asai discloses a printer comprising: 
a processer [CPU10] configured to: 
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an import instruction for copying the plurality of one-touch functions to a second printer [an import program 10P is executed to import, to the subject image forming apparatus 1, information exported from another image forming apparatus 1 ... description goes on to processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B, p0051-0056, p0078-0081], 
generate a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import  instruction, the at least one one-touch function being among the plurality of one-touch functions, and 
generate a second list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function included in the second list being among the at least one one-touch function included in the first list [import program 10p implements, in the image forming apparatus 1B, the functions of a file table storage portion 101, a selection screen displaying portion 102, a selected file group identifying portion 103, a first group member selection portion 104, an import target adding portion 105, a deselected file group identifying portion 106, a second group member selection portion 107, a deselecting portion 108, an import processing portion 109, and so on, all of which are shown in FIG. 4, p0051-0056, p0078-0081 & p0086-0089].
Asai appears to fail to disclose generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions, and generate a second list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function included in the second list being among the at least one one-touch function included in the first list.
Matsuda discloses one-touch functions and generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056] generating a second list including at least one setting registration associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer [e.g. public one-touch functions], the at least one one-touch function being among the plurality of one-touch functions [the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) ... one-touch information for the authenticated user (the user A in this example) and the `public` one-touch information are sent to the MFP in step S105 based on the one-touch registration management table (see FIG. 7) recorded on the hard disk 615, p0056 & p0063].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions, and a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).
	Matsuda appears to fail to explicitly disclose where a function is registered already for a corresponding function of the second printer.
Hayashi discloses in a related system from the same field of endeavor including a server system [Abstract & p0044] where in the case in obtaining registration information [importing data from another printer, p0068 & p0089] a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list [report generation unit 335 generates the import result detail report file by comparing the common setting value database that was backed up before the import, the post-import common setting value database, and the database to which the import data has been temporarily deployed ... in an image forming device in which a security policy has been set [interpreted as a permission level], that is to say, a setting value cannot be changed ... the items to be shown in the import result report print include items that have different setting values before and after the import, and items that have the same setting value before and after the import [i.e. matching entries in import data and existing data thus present in both lists], p0069-0070, p0082-0083 & p0091].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Asai in view of Matsuda to support a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list as disclosed by Hayashi because it allows the administrator of the obtaining system to know what was obtained that matched existing security policies as well as what didn’t.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672